Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kranz et al. (Pub No. US 2003/0062333 A1, hereinafter Kranz).
With regards to claim 1, Kranz teaches a method of pre-cleaning, the method comprising:
exposing a substrate on a pedestal, the substrate comprising a surface structure with a metal bottom, dielectric sidewalls, and a field of dielectric to a plasma treatment to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewalls, and/or the field of the dielectric and/or repair surface defects in the dielectric sidewalls and/or the field of the dielectric (see ¶9, ¶45 and Fig. 6, metal bottom 602 shown with dielectric sidewalls 610 and field of dielectric shown above 602, pre-clean treatment using plasma utilized); and 
setting a temperature of the pedestal that comprises a cooling feature to less than or equal to 100 Deg C (see ¶45, less than 100 deg C utilized).

	With regards to claim 2, Kranz teaches the method of claim 1, wherein the pedestal comprises radio frequency (RF) capability (see ¶35, RF power source).

	With regards to claim 3, Kranz teaches the method of claim 1, wherein the plasma treatment comprises an oxygen plasma (see ¶46).

	With regards to claim 4, Kranz teaches the method of claim 3, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

	With regards to claim 6, Kranz teaches the method of claim 1, wherein a bias in a range of greater than or equal to 0 W and less than or equal to 1000 W is applied to the substrate during plasma exposure (see ¶45, ¶46).

	With regards to claim 7, Kranz teaches the method of claim 1, wherein the pedestal is maintained at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 100 deg C during the plasma exposure (see ¶45).

	With regards to claim 9, Kranz teaches a processing method comprising: 
setting a temperature of a pedestal in a processing chamber to less than or equal to 100 Deg C, the pedestal comprising radio frequency (RF) capability and a cooling feature (see ¶35, ¶45, RF and cooling feature shown and done at least than 100 deg C); 
exposing a substrate on the pedestal, the substrate comprising a surface structure with a metal bottom, dielectric sidewalls, and a field of dielectric, to a plasma treatment in the processing chamber to 
exposing the substrate to at least one precursor of the metal to selectively form a metal film on the substrate (see Fig. 6, exposing copper layer 602 since 602 is a PVD seed layer, after pre-clean, subsequent copper deposition continued via PVD seed layer).

	With regards to claim 10, Kranz teaches the method of claim 9, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

	With regards to claim 11, Kranz teaches the method of claim 9, wherein a bias in a range of greater than or equal to 0 W and less than or equal to 1000 W is applied to the substrate during the plasma exposure (see ¶45, ¶46).

	With regards to claim 12, Kranz teaches the method of claim 9, wherein the pedestal is maintained at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 100 deg C during the plasma exposure (see ¶45).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz as applied to claim 3 above.
With regards to claim 5, Kranz teaches the use of hydrogen gas as a reactive gas/plasma (see ¶46), but is silent teaching the method of claim 3, wherein the plasma treatment further comprises a hydrogen plasma (i.e. further included with the oxygen plasma).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that adding hydrogen plasma to the oxygen plasma may be beneficial in order to take advantage of the additional properties/benefits that hydrogen plasma can provide to preventing native oxide formation and removing photoresist residue as taught by Kranz.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz.
	With regards to claim 14, Kranz teaches a processing chamber to perform operations of: 
exposing a substrate on a pedestal comprising a cooling feature in a first processing chamber to a plasma treatment in the first processing chamber; and 
setting a temperature of the pedestal to less than or equal to 100 deg C (see claim 1 for example).
Kranz, however, is silent teaching:

It would have been obvious to a person having ordinary skill in the art at the time of filing to automate an activity since doing so would allow for more precise processing steps for a more polished yield (see MPEP 2144.04).

	With regards to claim 15, Kranz teaches the non-transitory computer readable medium of claim 14, wherein the pedestal comprises radio frequency (RF) capability (see ¶35, RF power source).

	With regards to clam 16, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: 
exposing the substrate to an oxygen plasma (see ¶46).

With regards to claim 17, Kranz teaches the non-transitory computer readable medium of claim 16, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

With regards to claim 18, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: applying a bias in a range of greater than or equal to 0 W and less than or equal to 1000 W to the substrate during the plasma exposure (see ¶45, ¶46).

With regards to claim 19, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes .

Claims 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz as applied to claims 1, 9, and 14 above.
With regards to claims 8 and 13, Kranz Is silent teaching the method of claims 1 and 9, wherein the dielectric comprises one or more of silicon nitride (SiN), silicon oxide (SiO), silicon oxynitride (SiON), or a high-k dielectric, and the metal comprises one or more of tungsten (W), cobalt (Co), or ruthenium (Ru).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the claimed materials for dielectrics and metals are commonly known materials with specific dielectric/conductivity properties that are beneficial / required for a particular application.

With regards to claim 20, Kranz is silent teaching the non-transitory computer readable medium of claim 14, wherein the dielectric comprises one or more of silicon nitride (SiN), silicon oxide (SiO), silicon oxynitrideAttorney Docket No. 44018160USO1PATENT 17 (SiON), or a high-k dielectric, and the metal comprises one or more of tungsten (W), cobalt (Co), or ruthenium (Ru).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the claimed materials for dielectrics and metals are commonly known materials with specific dielectric/conductivity properties that are beneficial / required for a particular application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML